Case 2:18-cv-01528-KM-SCM Document 26 Filed 12/23/19 Page 1 of 1 PageID: 139



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



ALTAGRACIA GOMEZ,                               :   Case No. 2:1 8-cv- I 52X-KIvl-SCM

                      Plaintiff.

v.                                              :       STIPULATION OF DISMISSAL WITH
                                                                  PREJUDICE
RENT-A-CENTER, [NC., JOHN DOES 1-
10, AND ABC ENTITIES 1-10

                       Defendants.


       IT IS HEREBY STIPULATED AND AGREED, by and between the parties that the

above-captioned action, and all remaining causes oaction that were or could have been asserted

therein, are dismissed with prejudice pursuant to Rule 41 (a)( I )(A)(ii) of the Federal Rules of

Civil Procedure, without costs, disbursements or attorneys’ fees to any party.


/s/ Robert K. chewning                                /s/ Daniel Gomez-Sanchez
Robert K. Chewning. Esq.                              Daniel Gomez-Sanchez, Esq.
McLaughlin & Nardi, LLC                               Littler PC
Attorneys for Plaintiff,                              Attorneys for Defendant,
Altagrucia Gomez                                      Rent-A-Center, Inc.

Dated: December 20. 2019                               Dated: December 20, 2019




                                                      S7QRDEREDp,J,4fr


                                                     Kevin McNuity,      U.S.L.J.
                                                     Date:                  /   9
